COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 HONEYWELL INTERNATIONAL, INC.,                 §

                                                §             No. 08-12-00139-CV
                  Appellant,
                                                §                Appeal from the
 v.
                                                §          431st Judicial District Court
 DENTON CENTRAL APPRAISAL                                   of Denton County, Texas
 DISTRICT and DENTON COUNTY                     §
 APPRAISAL REVIEW BOARD,                                     (TC# 2004-60114-393)
                                                §
                  Appellees.
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment.   We therefore affirm the judgment of the court below.         We further order that

Appellees recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the

judgment and all costs, both in this Court and the court below, for which let execution issue.

This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF MARCH, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.